UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for service) 914-741-5600 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. THE MERGER FUND VL SEMI-ANNUAL REPORT JUNE 30, 2010 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long equity positions as of June 30, 2010 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long equity positions as of June 30, 2010 2 Chart 6 MERGER ACTIVITY 2000 – 2010 Source: Securities Data Corp. 3 The Merger Fund VL EXPENSE EXAMPLE June 30, 2010 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 for the period 1/1/10 – 6/30/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 1/1/10 Value 6/30/10 Period 1/1/10 – 6/30/10* Actual + (1) Hypothetical ++ (2) + Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your actual cost of investment in the Fund would be $6.97. ++ Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your hypothetical cost of investment in the Fund would be $7.00. Ending account values and expenses paid during period based on a 0.65% return.This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 2.70%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 The Merger Fund VL SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares Value COMMON STOCKS — 66.89% ADMINISTRATIVE AND SUPPORT SERVICES — 1.01% KKR Co. (a)(f)(h) $ AMBULATORY HEALTH CARE SERVICES — 3.40% Psychiatric Solutions, Inc. (a)(e) BEVERAGE AND TOBACCO PRODUCT MANUFACTURING — 1.86% Coca-Cola Enterprises Inc. (f) Fomento Economico Mexicano SAB de CV – ADR (h) BROADCASTING (EXCEPT INTERNET) — 1.79% CC Media Holdings, Inc. (a)(c) Comcast Corporation Special Class A (f) Liberty Media Corp. – Interactive (a) CHEMICAL MANUFACTURING — 3.54% Biovail Corporation (e)(h) CF Industries Holdings Inc. Huntsman Corporation (f) Talecris Biotherapeutics Holdings Corp. (a) COMPUTER AND ELECTRONIC PRODUCT MANUFACTURING — 5.21% Millipore Corp. (a)(e) Motorola, Inc. (a) Palm, Inc. (a)(f) SunPower Corp. Class B (a) FOOD AND BEVERAGE STORES — 2.34% Casey’s General Stores, Inc. (d) FOOD MANUFACTURING — 0.30% American Italian Pasta Company (a) FOOD SERVICES AND DRINKING PLACES — 0.69% California Pizza Kitchen, Inc. (a) MACHINERY MANUFACTURING — 6.77% Smith International Inc. The accompanying notes are an integral part of these financial statements. 5 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2010 (Unaudited) Shares Value MANAGEMENT OF COMPANIES AND ENTERPRISES — 2.09% Liberty Acquisition Holdings Corp. (a)(f) $ Phoenix Group Holdings (a)(f)(h) MERCHANT WHOLESALERS, NONDURABLE GOODS — 2.03% Airgas, Inc. (d) MINING (EXCEPT OIL AND GAS) — 1.05% Camino Minerals Corp. (a)(c)(h) Lihir Gold Ltd. – ADR (h) Rio Tinto PLC – ADR (h) MISCELLANEOUS MANUFACTURING — 6.62% Alcon Inc. – ADR (d)(h) Ev3, Inc. (a) (e) NURSING AND RESIDENTIAL CARE FACILITIES — 0.92% Odyssey Healthcare, Inc. (a)(f) OIL AND GAS EXTRACTION — 1.77% Mariner Energy, Inc. (a)(f) OTHER INFORMATION SERVICES — 2.81% CyberSource Corporations (a)(e) PETROLEUM AND COAL PRODUCTS MANUFACTURING — 0.04% 67 Exxon Mobil Corp. PLASTICS AND RUBBER PRODUCTS MANUFACTURING — 0.05% Pactiv Corp. (a)(e) PRIMARY METAL MANUFACTURING — 0.62% Gerdau Ameristeel Corp. (a)(h) PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES — 7.52% Boots & Coots, Inc. (a)(f) Bowne & Co. Inc. (f) DynCorp International, Inc. (a) inVentiv Health, Inc. (a)(f) Phase Forward Corporation (a)(e) WuXi Pharmatech, Inc. – ADR (a) (h) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2010 (Unaudited) Shares Value PUBLISHING INDUSTRIES (EXCEPT INTERNET) — 3.96% News Corporation – Class A $ Sybase, Inc. (a)(c) RENTAL AND LEASING SERVICES — 1.51% Dollar Thrifty Automotive Group, Inc. (a)(d) SECURITIES, COMMODITY CONTRACTS, AND OTHER FINANCIAL INVESTMENTS AND RELATED ACTIVITIES — 2.32% GLG Partners Inc. (a)(f) Interactive Data Corp. (e) TELECOMMUNICATIONS — 4.63% Fidelity National Information Services Inc. (f) Qwest Communications International Inc. (e) UTILITIES — 2.04% Allegheny Energy Inc. (d) Mirant Corporation (a) TOTAL COMMON STOCKS (Cost $7,530,179) EXCHANGE-TRADED FUNDS — 0.00% 10 Market Vectors Global Alternative Energy ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $215) Principal Amount CONVERTIBLE BONDS — 3.18% General Growth Properties LP $ 3.980%, 04/15/2027 (Acquired 03/08/2010 through 05/07/2010, Cost $202,282)(b)(c) Millipore Corp. 3.750%, 06/01/2026 (c) TOTAL CONVERTIBLE BONDS (Cost $341,520) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2010 (Unaudited) Principal Amount Value CORPORATE BONDS — 1.55% Mariner Energy, Inc. $ 11.750%, 06/30/2016 (c) $ TOTAL CORPORATE BONDS (Cost $167,140) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.84% The Blackstone Group, LP 54 Expiration: September, 2010, Exercise Price: $12.00 Energy Select Sector SPDR 5 Expiration: September, 2010, Exercise Price: $62.00 Global Alternative Energy ETF 41 Expiration: July, 2010, Exercise Price: $27.50 iShares MSCI Mexico Investable Market Index Fund 3 Expiration: July, 2010, Exercise Price: $54.00 iShares MSCI Spain Index 2 Expiration: July, 2010, Exercise Price: $33.00 Market Vectors Coal ETF 6 Expiration: July, 2010, Exercise Price: $40.00 Materials Select Sector SPDR 36 Expiration: September, 2010, Exercise Price: $33.00 SPDR S&P 500 Retail ETF 6  Expiration: September, 2010, Exercise Price: $43.00 TOTAL PURCHASED PUT OPTIONS (Cost $47,132) Principal Amount ESCROW NOTES — 0.07% $ Price Communication Liquidating Trust (a)(g) TOTAL ESCROW NOTES (Cost $7,869) The accompanying notes are an integral part of these financial statements. 8 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2010 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 12.64% MONEY MARKETS — 12.64% First American Government Obligations Fund, 0.01% (c) $ First American Prime Obligations Fund, 0.09% (c) First American Treasury Obligations Fund, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,355,771) TOTAL INVESTMENTS (Cost $9,449,826) — 85.17% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of June 30, 2010 these securities represented 1.87% of total net assets. (c) All or a portion of the shares have been committed as collateral for open securities sold short. (d) All or a portion of the shares have been committed as collateral for written option contracts. (e) All or a portion of the shares have been committed as collateral for swap contracts. (f) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (g) Fair-valued security. (h) Foreign security. The accompanying notes are an integral part of these financial statements. 9 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT June 30, 2010 (Unaudited) Shares Value AMP Ltd. (a) $ Apache Corporation The Blackstone Group, LP CenturyLink, Inc. Charles River Laboratories International, Inc. Comcast Corporation Class A FirstEnergy Corp. National Australia Bank Ltd. (a) News Corporation Class B Novartis AG – ADR (a) Rio Tinto Ltd. (a) Schlumberger NV (a) SunPower Corp. Class A Valeant Pharmaceuticals International Market Vectors Gold Miners ETF TOTAL SECURITIES SOLD SHORT (Proceeds $2,391,964) $ ADR – American Depository Receipt (a)Foreign security. The accompanying notes are an integral part of these financial statements. 10 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Airgas, Inc. 12 Expiration: July, 2010, Exercise Price: $60.00 $ 1 Expiration: July, 2010, Exercise Price: $65.00 20 3 Expiration: August, 2010, Exercise Price: $65.00 Alcon Inc. – ADR 4 Expiration: July, 2010, Exercise Price: $145.00 5 Expiration: July, 2010, Exercise Price: $150.00 Allegheny Energy Inc. 17 Expiration: July, 2010, Exercise Price: $22.50 AXA Asia Pacific Holdings Ltd. 10 Expiration: August, 2010, Exercise Price: $6.00 California Pizza Kitchen, Inc. 3 Expiration: July, 2010, Exercise Price: $17.50 75 Casey’s General Stores, Inc. 25 Expiration: July, 2010, Exercise Price: $35.00 Coca-Cola Enterprises Inc. 3 Expiration: July, 2010, Exercise Price: $25.00 22 Expiration: July, 2010, Exercise Price: $27.50 Dollar Thrifty Automotive Group, Inc. 33 Expiration: July, 2010, Exercise Price: $40.00 5 Expiration: August, 2010, Exercise Price: $40.00 Fidelity National Information Services Inc. 59 Expiration: July, 2010, Exercise Price: $27.50 9 Expiration: July, 2010, Exercise Price: $30.00 90 Liberty Media Corp. – Interactive 24 Expiration: July, 2010, Exercise Price: $12.50 Motorola, Inc. Expiration: July, 2010, Exercise Price: $7.00 Palm, Inc. Expiration: August, 2010, Exercise Price: $6.00 88 Sybase, Inc. 32 Expiration: September, 2010, Exercise Price: $65.00 Talecris Biotherapeutics Holding Corp. 3 Expiration: July, 2010, Exercise Price: $20.00 TOTAL CALL OPTIONS WRITTEN (Premiums received $53,537) $ ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 11 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) ASSETS: Investments, at value (Cost $9,449,826) $ Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for swap contracts Receivable for fund shares issued Receivable form the investment adviser Dividends and interest receivable Swap dividends receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $2,391,964) $ Written option contracts, at value (premiums received $53,537) Payable to custodian Payable for forward currency exchange contracts Payable for swap contracts Payable for swap interest Payable for investments purchased Payable for fund shares redeemed Dividends and interest payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Accumulated undistributed net investment loss $ ) Accumulated undistributed net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Net unrealized appreciation (depreciation) on: Investments $ ) Securities sold short Written option contracts Swap contracts ) Foreign currency translation 1 Forward currency exchange contracts Net unrealized depreciation ) Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share, ($10,727,895 / 997,000 shares of beneficial interest outstanding) $ The accompanying notes are an integral part of these financial statements. 12 The Merger Fund VL STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2010 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions (net of foreign withholding taxes of $4,205) Total investment income EXPENSES: Investment advisory fees $ Transfer agent and shareholder servicing agent fees Federal and state registration fees Professional fees Trustees’ fees and expenses Custody fees Administration fees Fund accounting expense Reports to shareholders Miscellaneous expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser (Note 3) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments Securities sold short Written option contracts expired or closed Swap contracts ) Foreign currency translation Forward currency exchange contracts Net realized gain Change in unrealized appreciation / depreciation on: Investments ) Securities sold short Written option contracts Swap contracts ) Foreign currency translation ) Forward currency exchange contracts Net unrealized depreciation ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 13 The Merger Fund VL STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2010 December 31, 2009 (Unaudited) Net investment loss $ ) $ ) Net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Change in unrealized appreciation (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income — ) Net realized gains — ) Total dividends and distributions — ) Net increase in net assets from capital share transactions (Note 4) Net increase in net assets NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment loss of $(117,759) and $(27,721), respectively) $ $ The accompanying notes are an integral part of these financial statements. 14 The Merger Fund VL FINANCIAL HIGHLIGHTS Six Months Ended June 30, Year Ended December 31, (Unaudited) Per Share Data: Net Asset Value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain on investments Total from investment operations Less distributions: Distributions from net investment income — ) — — — Distributions from net realized gains — ) Total distributions — ) Net Asset Value, end of period $ Total Return %(4) % %(1) % % % Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets including interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver %(3) % After expense waiver %(3) % Ratio of operating expenses to average net assets excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver %(3) % After expense waiver %(3) % Ratio of net investment loss to average net assets: Before expense waiver )%(3) )% )% )% )% )% After expense waiver )%(3) )% )% )% )% )% Portfolio turnover rate(2) %(4) % The return would have been 3.06% without the expense credit from the service provider. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding securities sold short).The denominator includes the average long positions throughout the period. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 15 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Note 1 — ORGANIZATION The Merger Fund VL (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a statutory trust under the laws of Delaware on November 22, 2002, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund commenced operations on May 26, 2004.The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage.Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations.Shares of the Fund are not offered directly to the public.The Fund’s shares are currently offered only to separate accounts funding variable annuity and variable life insurance contracts.At June 30, 2010, 98.6% of the shares outstanding of the Fund were owned by three insurance companies. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles.In preparing these financial statements, the Fund has evaluated subsequent events and transactions for potential recognition or disclosure through the date the financial statements were issued. A.Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by management under the supervision of the Board of Trustees. The Adviser (as defined herein) reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale. At June 30, 2010, fair-valued long securities represented 0.07% of investments, at value.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. 16 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2010 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2010. These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Common Stock* $ $ $
